Citation Nr: 0103376	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  99-21 301	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound to the right thigh, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased (compensable) rating for 
postoperative residuals of bilateral foot surgery.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel



INTRODUCTION

The veteran performed verified active duty service from April 
1975 to July 1981.  His retirement DD-214 reflects an 
additional 13 years, 9 months of active duty service. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating action of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
case was most recently certified to the Board by the Buffalo, 
New York RO.   

On review of the file the Board notes that in November 1998, 
the RO found a claim of entitlement to service connection for 
diabetes mellitus not well grounded because no competent 
evidence of a current disability was then shown.  The duty to 
submit a well grounded claim was eliminated by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  More importantly, however, the November 1998 
decision is suspect in light of contemporaneous clinical 
evidence showing a 10 year history of insulin dependent 
diabetes mellitus.  Further, the Board invites the attention 
of the RO to the fact that the Department recently published 
a proposed regulation which, if enacted, would make type 2 
diabetes mellitus a presumptive disorder under the provisions 
of 38 C.F.R. § 3.309.  66 Fed. Reg. 2376-80 (2001).  
Accordingly, the veteran is respectfully invited to present a 
new claim to VA pertaining to this issue.


FINDING OF FACT

The veteran's residuals of a gunshot wound to the right 
thigh, involving Muscle Groups XIII and XV, is productive of 
a moderate muscle injury to each muscle group warranting 
elevation to moderately severe.  



CONCLUSION OF LAW

The schedular criteria for the assignment of a 30 percent 
rating for the residuals of a gunshot wound to the right 
thigh involving muscle groups XIII and XV, have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.45, 4.55, 
4.56, 4.73, Diagnostic Codes 5313, 5315 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

A careful review of the record reveals that the veteran's 
service medical records are incomplete and attempts by the RO 
to obtain additional records have been unsuccessful.  Service 
medical records associated with the claims folder include the 
report of a March 1981 medical history and retirement 
examination.  It was noted on both reports that the veteran 
had sustained a gunshot wound to the right thigh.

The veteran presented to a VA examination in September 1981 
and reported that he had sustained a gunshot wound to the 
right leg in March 1965.  The examiner noted that the claims 
folder was unavailable and the veteran's history of the in-
service injury was recorded.  The veteran reported that the 
bullet "went right through the leg."  He reported being 
hospitalized at various hospitals and undergoing surgery.  

Physical examination revealed a scar that began at the upper 
medial aspect of the right thigh and ran distally for 16 
inches.  The examiner noted that the point of entry of the 
bullet was "somewhere" within that scar.  When the veteran 
was questioned about the long scar, he responded that an 
artery had been severed during the original injury and had to 
be surgically repaired.  The examiner observed that the scar 
was flat, not elevated, not tender, with no foreign body felt 
beneath the surface and no herniation.  The right inferior 
extremity was warm throughout its entire length and the 
femoral, popliteal, posterior tibial and dorsalis pedis 
pulses were easily felt.  The examiner also noted a scar, two 
inches long by 3/4 inches wide, on the upper posterior portion 
of the right thigh.  That scar was noted as the point of 
exit.  The scar was minimally retracted and attached to the 
underlying structures.  It was not tender and there was no 
herniation, keloid formation or foreign bodies beneath the 
surface of the skin.  The examiner indicated that there had 
been muscle damage to both Muscle Groups XIII and XV on the 
right side.  The diagnosis was residual, right thigh gunshot 
wound.

A rating decision of January 18, 1982, granted service 
connection for residuals of a gunshot wound of the right 
thigh and assigned a 10 percent disability evaluation under 
Diagnostic Codes 5315 and 5313 of VA's Schedule for Rating 
Disabilities, effective from August 1, 1981.  

A review of the veteran's service personnel records received 
subsequent to the January 1982 rating decision reveals that 
he sustained his right thigh gunshot wound in March 1968.
 
The report of a March 1995 VA examination included the 
examiner's notation that the veteran had been shot in the 
right thigh during service.  The entry point was noted to be 
on the anterior medial aspect of the mid portion of the right 
thigh; the exit, posteriorly to the mid portion.  The 
examiner noted that there had been artery and nerve damage, 
but no fracture.  The veteran's complaints included a tired 
sensation in the right thigh while walking or exercising and 
intermittent aching in the right thigh and knee.  It was 
noted that the veteran had had no tests or evaluations of the 
problem "for years."  Following physical examination, the 
diagnoses included status-post gunshot wound right thigh with 
muscle atrophy and weakness.  

By an April 1995 rating action, service connection was 
granted and a 10 percent rating assigned for scars, right 
thigh, secondary to the service-connected residuals of the 
gunshot wound to the right thigh, effective from January 25, 
1995.  The ten percent rating for the residuals of the 
gunshot wound was continued.

In a claim received in April 1998, the veteran sought 
increased ratings for his service-connected disabilities.  He 
was afforded a VA examination in June 1998, at which time the 
history of his in-service injury was recorded.  The veteran 
reported that, since the initial injury, he had noted 
increased frequency of "left" (sic) lower extremity 
lethargy and claudication in his right calf with walking less 
than a block.  He reported that any prolonged inactivity 
increased his thigh pain, accompanied with some knee pain.  
Following physical examination, the diagnostic impression was 
that of right thigh injury with increased frequency of pain 
in the thigh and lower extremity which requires the use of a 
cane.  

II.  Analysis

The veteran contends that his service-connected right thigh 
disability is more severe than the current rating indicates.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  The Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran's right thigh disability is currently assigned a 
10 percent rating pursuant to 38 C.F.R. § 4.73, Diagnostic 
Codes 5313, 5315, which pertain to injury to Muscle Groups 
XIII and XV, respectively.  

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions, which 
include 6 muscle groups for the pelvic girdle and thigh 
(Diagnostic Codes 5313 through 5318).  38 C.F.R. 4.55(b).  
For compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55(e).  

The provisions of Diagnostic Code 5313 provide for a 10 
percent evaluation for moderate impairment of Muscle Group 
XIII, the muscles of the posterior thigh group.  A 30 percent 
rating is warranted for a moderately severe injury to Muscle 
Group XIII, and a 40 percent rating is warranted for a severe 
injury to Muscle Group XIII.  38 C.F.R. § 4.73, Diagnostic 
Code 5313.  

Diagnostic Code 5315 provides for a 10 percent evaluation for 
moderate impairment of Muscle Group XV, the medial thigh 
group.  A 20 percent rating is warranted for a moderately 
severe injury to Muscle Group XV and a 30 percent rating is 
provided for a severe injury to Muscle Group XV.  38 C.F.R. 
§ 4.73, Diagnostic Code 5315.  

In assessing the degree of muscle impairment, the regulations 
provide that a moderate muscle disability is a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  Objective findings 
would include entrance and (if present) exit scars, small or 
linear, indicating a short tract of missile through muscle 
tissue.  There would be some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.

A moderately severe disability of the muscles anticipates a 
through and through or deep penetrating wound by a small high 
velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of a 
prolonged hospitalization for treatment of the wound with a 
record of cardinal symptoms consisting of loss of power, 
weakness, a lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications 
on deep palpation of a loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with sound 
side.  Tests of strength and endurance compared with sound 
side should demonstrate positive evidence of impairment.

A severe injury of the muscle contemplates a through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  Service 
department record or other evidence shows hospitalization for 
a prolonged period for treatment of wound.  There is a record 
of consistent complaint of cardinal signs and symptoms of 
muscle disability, worse than those shown for moderately 
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track; 
palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area; muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
See 38 C.F.R. § 4.56(d).

The evidence of record, the report of the September 1981 VA 
examination in particular, clearly shows moderate damage to 
both Muscle Groups XIII and XV, within the same anatomical 
region.  The evidence does not include a history or findings 
consistent with a moderately severe disability of the 
affected muscles.  For example, there is no evidence that the 
veteran sought treatment for the right thigh disability or 
consistently complained of the cardinal signs and symptoms of 
muscle disability.  

Taking into consideration the original injury in service, the 
extent of damage reflected on the most recent VA examination 
and the veteran's complaints, the Board concludes that the 
findings now reflect moderate muscle injury involving two 
muscle groups warranting elevation to a moderately severe 
rating.  In light of the through and through nature of the 
original wound and the injury to both muscle groups, the 
veteran should be assigned a combined 30 percent rating for 
injury involving Muscle Groups XIII and XV.  38 C.F.R. 
§ 4.55(e).  In assessing the veteran's degree of disability, 
the Board notes that although each muscle group affects the 
hip and knee, the evidence shows that the injury to the 
posterior thigh group muscles is more severe than the injury 
to the mesial thigh group.  Accordingly, the Board concludes 
that a 30 percent rating is warranted for residuals of a 
gunshot wound to the right thigh, involving Muscle Groups 
XIII and XV.  

In reviewing the present appeal, the Board notes that the 
most persuasive evidence in support of the veteran's current 
claim for increase was of record at the time of the January 
1982 rating decision.  Thus, it would appear that the Board's 
present analysis of the facts of the case would apply to the 
1982 rating action and that earlier rating action may have 
been erroneous.  The Board does not, however, have 
jurisdiction of the issue of clear and unmistakable error in 
the 1982 RO decision.  Hence, the RO should review that 
decision.  Of course, the veteran himself may present a claim 
raising the issue that the 1982 rating decision was clearly 
and unmistakably erroneous.


ORDER

A 30 percent rating for residuals of a gunshot wound to the 
right thigh, involving Muscle Groups XIII and XV, is granted, 
subject to the provisions governing the award of monetary 
benefits. 


REMAND

The veteran has also claimed that his service-connected foot 
disability, characterized as status-post surgery both feet, 
is more severe than the current rating indicates.  Although 
the report of the June 1998 VA examination included a 
reference to a foot examination included "under muscles 
exam," there is no record of an examination being performed.  
Where the record before the Board is inadequate, a remand is 
required.  The development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
his foot disability since 1998.  After 
securing any necessary release, the RO 
should attempt to obtain copies of all 
records from the identified treatment 
sources.  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure same, the RO must notify 
the appellant and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The RO is reminded that under the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) continued and repeated efforts to 
secure government documents are required 
until such efforts are shown to be 
futile.  The appellant must then be given 
an opportunity to respond.

2.  The veteran should also be afforded a 
VA podiatric examination to determine the 
extent of disabling manifestations of his 
service-connected bilateral foot 
disability.  Findings that take into 
account all functional impairments 
identified in 38 C.F.R. §§ 4.40, 4.45 
(2000), including pain on use, 
incoordination, weakness, fatigability, 
abnormal movements, etc. should be 
included.  The examiner must review the 
claims folder, including a copy of this 
REMAND, and perform all tests and studies 
necessary to address the extent of 
functional impairment due the veteran's 
bilateral foot disability.  All findings, 
opinions and bases therefor should be set 
forth in detail.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Thereafter, the RO should again 
review the veteran's claims.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


